DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012-037089 to Fukuda et al (Fukuda) (Machine translation provided by the applicant has been used).
Regarding Claim 1, Fukuda discloses an exhaust pipe apparatus comprising: 
a first exhaust pipe (4, fig. 9) provided to directly discharge exhaust gas discharged from a combustion engine of a ship to the outside; 
a second exhaust pipe (15, fig. 9)  connected in parallel with the first exhaust pipe and having a branch pipe (21, fig. 9) connected to one side thereof such that the exhaust gas is directly discharged to the outside or discharged through the branch pipe; and 
a first damper (24, 25, fig. 9) installed in the second exhaust pipe to control a flow of the exhaust gas to be directly discharged to the outside or discharged through the branch pipe.

Regarding Claim 4, Fukuda discloses the exhaust pipe apparatus according to claim 1, further comprising a second damper (5 or 6, fig. 9) installed in at least one of the first exhaust pipe and the second exhaust pipe to adjust a flow amount of the exhaust gas to be discharged through the first exhaust pipe and the second exhaust pipe.

Regarding Claim 5, Fukuda discloses the exhaust pipe apparatus according to claim 4, further comprising a second economizer installed at at least one of a position between the first exhaust pipe and the second exhaust pipe at a front end of the second damper and a position between the first exhaust pipe and the second exhaust pipe between the second damper and the first damper (12, 14, fig. 9; [32]; they are both between valves 6 and 24), to generate first auxiliary steam by exchanging heat with the exhaust gas, wherein the first auxiliary steam is supplied to a carbon dioxide capture apparatus.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda as applied to claim 1 above, and further in view of JP 2004-278401 to Mazda motor (Mazda). (Machine translation has been used for the foreign references).
Regarding Claim 2, Fukuda discloses the exhaust pipe apparatus according to claim 1, But does not explicitly disclose that the first exhaust pipe and the second exhaust pipe are provided by partitioning the inside of an exhaust pipe formed of an integral body.
However, Mazda discloses an exhaust pipe that (fig. 1, machine translation page 5, lines 187-200) that includes a first and a second exhaust pipe.
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use teachings of Mazda with the device of Fukuda and have the first exhaust pipe and the second exhaust pipe are provided by partitioning the inside of an exhaust pipe formed of an integral body so as to make the exhaust system more compact (Machine translation page 2, line 42).


Allowable Subject Matter
Claims 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, the closest prior art of record fails to disclose or render obvious the combination including:
“a first economizer installed on the first exhaust pipe to generate steam by heat exchange with the exhaust gas; and a carbon dioxide capture apparatus provided to receive the exhaust gas discharged from the branch pipe and the steam to remove carbon dioxide contained in the exhaust gas.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3, and 6  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,006,389 to Fukui et al.
US 2016/0146097 to Ge et al.
Both references above describe general state of art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746                                                                                                                                                                                                        
/AUDREY B. WALTER/Primary Examiner, Art Unit 3746